 Case 1:19-mc-02303-LDH Document 12 Filed 04/27/20 Page 1 of 1 PageID #: 86




                                                                                   April 27, 2020
BY ECF
The Honorable LaShann DeArcy Hall
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          RE: Ira Kleiman et al. v. Craig Wright, No. 1:19-mc-02303-LDH (E.D.N.Y.)
Dear Judge DeArcy Hall:

        We act as counsel for Plaintiffs in the above captioned matter and are writing to apprise
the Court that the discovery deadline in the underlying matter is now May 1, 2020. We also write
to provide the court with a copy a recent order in the Western District of Washington that granted
a motion to compel against a different third-party witness in this case. See ECF No. 14, Kleiman
v. Wright, No. 2:20-cv-00593-BJR (W.D. Wash. April 24, 2020).



                                                    Respectfully,

                                                    __/s/ Joseph Delich_________
                                                    Joseph Delich
                                                    ROCHE CYRULNIK FREEDMAN LLP
                                                    99 Park Avenue, 19th Floor
                                                    New York, New York 10016
                                                    jdelich@rcfllp.com
                                                    Counsel for Plaintiffs
